OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                     AUSTIN




                                    April 10, 1939




                              Qlalon, a8 to uhethbr of
not the 8ta                   ~urnl8han4~ay allmito$
                               bit at the IUewYork


                       IIof this doputornt that the
                        lettarOS Meroh 87th. rlolatrrr




oorporatlon, or from plm&lng the orobitof the State
in bay mannerwhatsoeverfor the paymeatot the li~bil-
itib8 of any inaihwtd, aarooiatlon  of iaaiewtd8, or
eorporatlonr
Ron. Paul L. Wakefield,irprll10, 1939, page Z.


          In view of these Constitutionalprovlslons,
the Legislatureof the State of Texas cannot by Reeo-
lutlon or bill provide for the payment OS salaries
from state funds to state orrlclals or employeeswho
are aaalating In the oonduat of a purely private an-
terprlsa. We appealate the fact that there is a
publla interest involved in the malntalnanaeof this
eshlblt, but publia Intorest is not sufflalentt
standing alone, to areate a puhlla purpose.
                              Tours very truly